Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a comminution method comprising a vessel and a screen with a rotating blade. The closest prior art does not disclose or make obvious a vessel having a bottom in fluid communication with a source of negative pressure and a blade rotatably mounted above and generally parallel to the screen and configured to be rotated in a direction of rotation, the blade having: a] a radial blade length that extends in a radial direction between an axis of rotation of the blade and a blade tip b] a leading side, at least a portion of the leading side having a cutting edge: and, c] a trailing side in the direction of rotation, at least a portion of the trailing side having a downwardly extending trailing portion, the downwardly extending trailing portion having a lower edge that extends in the radial direction, the lower edge having a plurality of discontinuities in conjunction with the other structures of claim 1.  The present invention teaches, in combination with a vessel and screen, a blade with a leading side with a cutting edge and a trailing side with a portion having a downwardly extending portion having a plurality of discontinuities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655